Case:20-11590-TBM Doc#:86 Filed:06/23/20 Entered:06/23/20 13:05:15 Pagel of 1

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

REAL GOODS SOLAR, INC. Case No. 20-11590-TBM
EIN: XX-XXXXXXX
Chapter 7
Debtor.

eee ee eS

 

ORDER GRANTING IN PART, TRUSTEE’S MOTION FOR AUTHORITY TO FILE
BANKRUPTCY FOR CERTAIN OF DEBTOR’S SUBSIDIARIES

 

THIS MATTER is before the Court on Trustee’s "Motion for Authority to File
Bankruptcy for Certain of Debtor’s Subsidiaries" (Docket No. 58, the “Motion”) filed by
Jeanne Y. Jagow, as chapter 7 Trustee for the bankruptcy estate of Real Goods Solar, Inc.
(“Trustee”). The Trustee asserts she provided proper notice of her Motion and the grounds for
her decision to request authority to file bankruptcy for certain subsidiaries. There were no
objections filed to the relief she requests with respect to the entities listed below. Accordingly,
the Court, having reviewed the Motion and being otherwise advised in the premises, hereby

ORDERS that the Motion is GRANTED in part; and

FURTHER ORDERS that Trustee is authorized to commence bankruptcy proceedings for
the following entities in the United States Bankruptcy Court for the District of Colorado:

i.  Alteris Renewables, Inc.; and
li. RGS Financing, Inc.

Dated: June 23, 2020
BY THE COURT:

Honorable Thomas 8. McNamara
United States Bankruptcy Judge
